G-antt, P. J.
(dissenting). — This is a suit in equity to set aside a sheriff’s deed executed by the sheriff of Marion county to the defendant Schofield, whereby all *671the right, title, and estate of John C. Young in and to certain lands in Marion county were conveyed to said defendant. The decree divested the title and removed said deed as a cloud on the title of plaintiff who had previously bought said interest from his brother, John C. Young, the defendant in the execution. These facts were developed:
On the twelfth day of June, 1889, the defendant, Robert E. Schofield, Henry Schultz, and Rufus Schofield obtained judgment in the circuit court of' Enox county, Missouri, against John C. Young for $232.63. Defendant Robert E. Schofield afterward became the sole owner of this judgment. On December 27, 1889, an execution was issued on this judgment, directed to and sent to the sheriff of Lewis county. The sheriff of Lewis county at once levied upon four horses, two cultivators, two breaking plows, one self-binder, one corn planter, and check rower, one set of wagon harness, three brood sows, one top buggy and harness, one two horse wagon and harness, all the property of John C. Young, the defendant in the execution. There was a chattel mortgage on this property in favor of Mrs. Almira Schrader or Sheckles, of date September 19, 1889, but the amount thereof is not stated nor the terms thereof, nor does it appear whether it was° due when the execution was levied on it. The property was duly advertised for sale by the sheriff on January. 10, 1890, the sale to be made subject to the mortgage. In, addition to the mortgaged property a lot of other personal property, consisting of hogs, harness, corn planters, sleigh and bells, one half interest in a wheat drill, plows, grindstones, chickens, bedstead, cooking utensils and cooking stove, pitchforks, shotgun, and iron kettle,' which were not mortgaged, were levied .upon and advertised for sale at the same day.
On the day of the sale the defendant herein, the *672creditor in the execution, was present and directed the sale. The sheriff testified that he first offered the mortgaged stock for sale and Mr. Schofield, the • owner of the judgment, bid $156 on mortgaged property and $25.60 on the other property. The sheriff’s return of his proceedings at that sale is as follows:
“Received by me this twenty-seventh day of December, 1889. Executed the within writ in the county of Lewis and state of Missouri on the first day of December, 1890, by selling at public auction the personal property levied upon as set out in the levy hereto attached, some of said property being levied upon and sold subject to a prior lien or mortgage held by B. T. Thomson and purchased by plaintiff, but nothing' received by me on' sale of said mortgaged property.
“Total amount received by me on sale, $25.60. Amount of my fees, $15.88. Amount paid R. F. Schofield and credited on this execution, $9.72. I, therefore, return this execution not satisfied.
“L. W. Summers,
“Sheriff Lewis Co., Mo.”
There was evidence tending to prove that one Rodefer took charge of the stock after the levy and cared for it until the day of sale for the sheriff, and led the same out for sale under the directions of the execution creditor and the sheriff; that after it was sold it was delivered to Mr. Schofield, the judgment creditor. The defendant in his evidence admits that he directed the sale of the mortgaged property and bid on it to see whether they would sell for enough to pay the mortgage and leave anything over. He says the horses were left there on the place after the sale. There was evidence that Rodefer turned the horses in the lot by Schofield’s direction without the assent of John C. Young. There was testimony that a dispute grew out *673of the bids by Schofield on the property on the day of the sale. Young claimed that he was entitled to a credit for the amount of Schofield’s bid.
In June, 1892, John 0. Young wrote Schofield a letter referring to the dispute between them and offered to settle and compromise their differences by paying him $50 by August 1, 1892. This letter was not produced and read in evidence. In answer to this letter Schofield wrote the following letter to John 0. Young:
“Edina, Mo., June 16, 1892.
“J. G. Young, Esq., Lewistown, Mo.
“Deab Sib: — Your letter was received several days ago. In looking up the matter I find that the sheriff of Lewis county has not returned the execution, and I can not tell just what amount was realized of property. You will remember that the sheriff only sold about $30 or $40 worth of property, for which he got the money; the balance being under mortgage and was not delivered. You would only be entitled to credit on the note for the net amount received by me, and this, if I remember correctly, was only $10 or $12. The amount of the note and interest to June 12, 1889, the date of the judgment, was $232.63. The whole ámount to date is $310.61, less interest on the amount I received from sale of property, but if you will pay the $50’ you offer on or before August 1, 1892, I will release you of the entire debt and deliver the note to you.
“Yours truly,
“R. E. Schofield.
“P. S. — Please let me know whether I can expect the $50 by August 1, or not. R. E. S.”
John C. Young testified that he answered this letter by return mail and told Mr. Schofield he would pay the $50 by August 1, 1892.
On June 23 Schofield again wrote John 0. Young:
*674“Edina, Mo., June 23, 1892.

C. Young, Esq., Lewistown, Mo.

“Dear Sir: — I have concluded that-I will not accept the $50 as payment for the note I hold against you. I, therefore, withdraw the proposition made in my other letter. Tours truly,
“R. F. Schofield.”
On August 1 Young wrote Schofield:
“Monticello, Mo., August 1, Í892.

“B. F. Schofield, Esq., Edina, Mo.

“Dear Sir: — In accordance with your agreement of June 16, 1892, to release me of all indebtedness to you upon my paying you the sum of fifty dollars on or before August 1, 1892, I herein send you by the hands of James Arnold, Esq., the sum of fifty dollars in lawful money of the United States. Please to send me the proper release. Yours truly,
“John C. Young.
“Per O. C. Clay, his att’y.”
Mr. Schofield received the $50 referred to in the letter, and on the nest day wrote Young’s attorney, Mr. O. C. Clay, as follows:
“Edina, Mo., August 2, 1892.

“0. C. Clay, Esq., Monticello, Mo.

“Dear Sir: — ^The $50 sent me by Mr. Arnold was handed me by him yesterday evening. I have credited Mr. Young with this amount paid on his note and you will advise Mr. Young that I shall enforce the payment of the balance. Yours truly,
“R. F. Schofield.”
On August 3, 1892, the following letter was mailed to defendant and appellant, viz.:
“Monticello, Mo., Aug. 3, 1892.

“B. F. Schofield, Esq., Edina, Mo.

“Dear Sir: — Your letter of August 2, received and noted. Mr. Young sent you the money for the *675purpose expressed in his letter of August 1, 1892. He will insist upon your applying the $50 as directed in his said letter, and not otherwise. You can not otherwise apply it. Please to take notice that the money was sent to pay off Mr. Young’s indebtedness to you in compliance with your agreement.
“Yours truly,
“O. C. Olay, Att’y for J. C. Young.”
The evidence shows that this money was kept by appellant and never returned to John C. Young, neither did he give him the release of the debt as he promised and agreed, and as he was directed to do.
.John C. Young inherited the one eighth interest in the land described in the petition through the death of his father. Thomas A. Young, plaintiff and respondent herein, purchased John 0. Young’s said one eighth interest in said land on July 30, 1892, without personal or actual notice of the issue of levy of the execution.
On July 18, 1892, the sheriff of Marion county levied upon the land described in the petition by virtue of execution issued from Knox county, Missouri, and on November 18, 1892, sold the undivided interest of John C. Young therein and the execution creditor and appellant R. F. Schofield became the purchaser and took a deed therefor from said sheriff and held the same at the time of bringing this suit.
Upon the above facts plaintiff claimed the debt of John C. Young to Schofield was fully settled, and paid long before the sale, and that the deed bottomed on the execution sale thereon passed no title to defendant.
I. Prom the foregoing statement it is evident that the essential fact presented for the consideration of this court is the sufficiency of the evidence tending- to prove that the judgment rendered in favor of Robert P. Schofield, Henry Schultz, and Rufus Schofield in *676the circuit court of Knox county, on June 12, 1889, against John C. Young had been satisfied prior to the issue of the execution thereon to the sheriff of Marion county, under which the lands of plaintiff were sold. If the judgment was in legal contemplation paid and discharged by the sale under execution in Lewis county and the subsequent compromise and payment of the balance agreed upon between John C. Young and Robert F. Schofield who had become the sole owner of said judgment after its rendition and prior to said alleged satisfaction thereof — then of course as Robert F. Schofield procured the execution to issue and the sale to be made and was himself the purchaser of the land in Marion county he acquired no title thereby, and the plaintiff was entitled to have the cloud created by the deed removed by the decree of the court.
The facts are not intricate or much involved. Robert F. Schofield sued out an execution on the judgment of June 12, 1889, in Knox county, directed to and placed it in the hands of the sheriff of Lewis county. He directed the sheriff to levy it upon certain personal property belonging to John C. Young upon which there was a chattel mortgage, and certain other property upon which there was no mortgage. He was present at the sale and directed the sheriff, who'had in the meantime given notice of the sale and that he would sell the mortgage property subject to the mortgage, to first sell the mortgaged property, which the sheriff did, and Mr. Schofield bid $156 on the mortgage property and $25.60 on the property on which there was no mortgage, the whole sale aggregating $181.60.
It further appeared that a dispute arose between Mr. Schofield and Mr. Young in regard to the amount of credit Young was to receive on the execution; that afterward Young, referring to this dispute, offered Schofield $50 to be paid August 1, 1892, in full settlement *677of their differences and that Schofield in writing accepted the offer and agreed to take the $50 in full satisfaction ; that he afterward withdrew or attempted to withdraw his agreement to accept the $50 in full satisfaction; that on August 1,1892, Young sent Schofield the $50 by James Arnold and asked for a receipt in pursuance of their.agreement. Schofield accepted the money and wrote Mr. Clay, Young’s attorney, the next day, that he had received it and advised Young he would enforce the payment of the balance. To this Clay replied Mr. Young would insist upon the $50 being applied as directed in his letter and not otherwise. The trial court found this was a satisfaction of the-judgment.
As an essential predicate upon which to base the finding that the judgment was satisfied, the court found there was a dispute as to the balance due after the execution sale of the mortgaged property. The court had sufficient evidence upon which to base its findings that Young was insisting that he should be credited with Schofield’s bid, and Schofield evidently insisting the bid on the mortgaged property should not be credited. We do not agree with the learned counsel for defendant that there was no dispute between the parties and therefore no consideration for the unequivocal promise in writing of defendant to accept the $50 in full of the balance he claimed. While it is true that the payment of a part of. a debt is no satisfaction of the whole debt even when the creditor agrees to receive a part in payment of the whole, yet this rule has never been held to include the compromise of a doubtful claim asserted in good faith. Such a compromise faithfully carried out furnished a valuable consideration to support the promise to accept a smaller sum than the whole amount of the debt. 1 Parsons on Contracts *678[7 Ed.], p. 438, sec. 4; Riley v. Kershaw, 52 Mo. 224; Rinehart v. Bills, 82 Mo. 534.
But it may be argued that John 0. Young’s interest in the mortgaged personalty was not subject to levy and sale and that the action of Mr. Schofield in directing a levy upon it and a sale thereof by the sheriff and his bids thereon were nugatory.
' It will be observed that neither John C. Young, the mortgagor, nor Mrs. Sheckles, the mortgagee, claimed any exemption of this property. No one replevied it. No one made an adverse claim of it, and it was sold and bid off to Mr. Schofield by the sheriff and delivered to him. He knew it was mortgaged at the time and by his action induced the sheriff to make the sale and charge his commissions as and for a valid sale. He bid on the property with full knowledge that it was mortgaged. There is nothing to indicate that he was misled by anything said or done by John C. Young.
The evidence does not disclose when the mortgage debt was due. It may have been that by the terms of the mortgage John 0. Young had the right to retain the mortgaged stock for a definite period. Can it be said under such circumstances Young could not in good faith have claimed that Schofield was bound by his bid and made it the basis of an honest contention for a credit on his debt? We think not. “When a right is disputed and a compromise ensues, that compromise will not be disturbed, should it turn out afterward that one of the parties had no right in law. Such a principle would overthrow all compromises.” Reilly v. Chouquette, 18 Mo. 220, 226.
We hold in view of this evidence that there was a valuable consideration for the promise of Schofield to accept $50 on August 1, 1892. The offer made by Schofield and its unconditional acceptance by Young *679constituted a binding contract which Schofield was not at liberty to rescind in writing a letter. Falls Wire Mfg. Co. v. Broderick, 12 Mo. App. 378.
John C. Young having agreed to pay Schofield $50 on August 1, 1892, he promptly sent that amount to Mr. Arnold, with a letter stating it was in compliance with their contract and requested a full acquittance. Schofield did not refuse to accept the $50 upon the terms it was tendered, but took it and next day notified Young’s attorney he intended to insist on the balance. It was his duty to accept on the terms as made, or reject it. Adams v. Helm, 55 Mo. loc. cit. 471. Having accepted the $50 as he had bound himself to do, his subsequent letter did not change the character of his act. If I am right then Schofield was no longer a creditor of John C. Young and it was no concern of his whether John C. Young gave or sold his brother Thomas A. Young, the plaintiff, his land, and it becomes unnecessary to discuss the absence of a notice of the issuance of the execution to Marion county, or whether Thomas A. Young is a purchaser in good faith and for value and without notice.
II. I do not concur in overruling or discrediting Lohmann v. Stocke, 94 Mo. 672. Regarding the views expressed in paragraph 4 of the opinion relative to that ease as in conflict with a long line of decisions in this court, I am compelled to dissent therefrom.
It has been so long ruled in this state that it was not necessary to give a defendant notice of the issuance of an execution in the county in which the judgment upon which it is based, was. rendered, that a departure therefrom will in my opinion imperil the title to many tracts of land. It is true that the early decisions held that the language of the statute did not apply to executions issued to the county in which the judgment was rendered for the reason that where an *680execution is issued to the county in which the judgment is rendered the defendant is presumed to be notified of all the proceedings; and it is true that Judge Wagner in Buchanan v. Atchison, 39 Mo. 503, and Harper v. Hopper, 42 Mo. 124, alludes to the fact that personal service and personal appearance had been obtained in those suits, as showing the defendant had sufficient notice that an execution would issue to that county. But it is obvious, I think, that there can be no sound distinction made as to the presumption of notice of what will he donéIn the county in which it is obtained, under a judgment obtained by personal service any more than of what will be done under a judgment on publication. The judgment to be valid in either case must be based upon sufficient notice and when this is given there is no difference between the force and effect of a judgment rendered upon actual, as distinguished from constructive, service, in cases where constructive service is authorized by law. Jones v. Driskill, 94 Mo. 190; Irvine v. Leyh, 124 Mo. 361, 27 S. W. Rep. 512.
The reasoning of Hobein v. Murphy, 20 Mo. 447, is entirely satisfactory because in that case the law required the mortgaged property to be first sold before the execution could be levied on other property, and the defendant was bound to know that the sale could only take place in the county where the judgment was rendered. The same reasoning would apply to sales under judgments obtained upon orders of publication enforcing taxes and other liens as in such cases the sales are made in the county where the judgment is obtained, and can not be lawfully made elsewhere. See concurring opinion in Harness v. Cravens, 126 Mo. 260.
In Lohmann v. Stocke, 94 Mo. 672, it was held that the execution could be levied and the land sold in the *681county where the judgment was obtained, without any reference to the character of the service. It is true that Stocke lived in St. Louis and several of the judgments under which the land was sold were obtained in that city, but it is also true, as stated by Judge Norton in his opinion, that the sheriff’s deed in that case recited “that, one of the judgments was obtained in Morgan county where the land was sold,” thus bringing that case in line with its predecessors.
Whether any exception should have ever been made in any case as an original proposition may be doubted, but I regard the construction put upon the statute so firmly rooted in the law of this state that its disturbance would result in unsettling titles. I am of opinion, however, that this question does not arise properly on this record, but as it has been so fully discussed in the opinion I simply desire to give some reasons why I do not think the case of Lohmann v. Stocke ought to be overruled or criticised.